Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on February 25, 2022 has addressed the 35 USC 112 rejection set forth in the previous office action.  Claim 7 has been cancelled.  Claims 1-6 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2016/0218026 A1) (Kobayashi hereinafter) in further view of Ohkubo et al (US 2018/0260656 A1) (Ohkubo hereinafter), as evidenced by Tsubokawa (CN 107795498 A) (Tsubokawa hereinafter) & Larsson (US 2018/0158314 A1) (Larsson hereinafter).
Regarding Claim 1, Kobayashi teaches:  A vacuum pump for performing exhaust for a process chamber in which various processes are performed for a processing target (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Kobayashi discloses all the structural limitations of the claimed invention, including a monitoring device and a vacuum pump, and thus, is structurally capable of performing exhaust for a process chamber in which various processes are performed for a processing target), comprising:
a pump main body including a rotor, a stator, and a motor configured to rotatably drive the rotor (Figure 3; Paragraph 28; Kobayashi teaches how the vacuum pump includes a vacuum pump drive motor (17) for driving the vacuum pump (19).  While the Kobayashi does not explicitly describe the pump main body as including a rotor & stator, the examiner takes official notice that these components would be implicit.  This is evidenced by Tsubokawa who is also directed to a vacuum pump with a controller that detects abnormalities by monitoring the current (see Paragraph 48), the vacuum pump including a stator (32) & rotor (10b)); and
a pump controller (10-12) including a pump monitoring device (10) and configured to drivably control the motor, wherein 
the pump monitoring device (10) comprises a control circuit including: 
an acquisition section configured to, after an operation state of the vacuum pump has been reached (Under the broadest reasonable interpretation of the limitation (because the applicant’s written description does not clarify what is considered to be “an operation state of the vacuum pump”), any state of operation of the vacuum pump could be considered “an operation state of the vacuum pump”.  Kobayashi describes in Paragraph 28 how the vacuum can be in an “operation state” where the vacuum pump is receiving an electric current, and the examiner holds that this could be considered as “an operation state of the vacuum pump”), acquire a physical amount representing the operation state of the vacuum pump (While the “acquisition section” is not being explicitly described in Kobayashi, the examiner takes official notice that this section would be inherent.  The applicant describes how the “physical amount representing an operation state of the vacuum pump” can be “a motor current value”, see Page 9 - Lines 11-14.  Kobayashi teaches in Paragraph 28 how the vacuum pump assembly is monitoring the electric current value of the vacuum pump (which would necessitate some type of “acquisition section”) representing the operation state of the vacuum pump (the operation state being the state when electric current is being supplied to the vacuum pump).  This is supported by Ohkubo, who is also directed to a system for determining an abnormal operating condition by comparing a reference waveform to an actual waveform (see Abstract), where the system has an acquisition section for acquiring a physical amount representing an operation state of the vacuum pump (see Paragraph 62)); 
a comparison section configured to compare the actual measurement of the physical amount with the reference of the physical amount (While the “comparison section” is not being explicitly described in Kobayashi, the examiner takes official notice that this section would be inherent.  The applicant describes how the “physical amount representing an operation state of the vacuum pump” can be “a motor current value”, see Page 9 - Lines 11-14.  Kobayashi teaches in Paragraphs 28 how the vacuum pump assembly is monitoring the electric current value of the vacuum pump and then continues to describe in Paragraph 46 how the system is able to detect when the value of the information of the drive state of the vacuum pump exceeds the set value of each data preset in the pump state monitor OR when the value deviates from the range of each data present (which would necessitate some type of “comparison section”.  This is supported by Ohkubo, who is also directed to a system for determining an abnormal operating condition by comparing a reference waveform to a measured waveform (see Abstract), where the system has a comparison section for comparing the actual waveform with the reference waveform (see Paragraphs 94 & 97)); 
a determination section configured to determine an abnormality due to an increase in a load of the vacuum pump based on the comparison section (While the “determination section” is not being explicitly described in Kobayashi, the examiner takes official notice that this section would be inherent.  The applicant describes how the “physical amount representing an operation state of the vacuum pump” can be “a motor current value”, see Page 9 - Lines 11-14.  Kobayashi teaches in Paragraphs 28 how the vacuum pump assembly is monitoring the electric current value of the vacuum pump (which would necessitate some type of “acquisition section”).  The system also detects any variation in the current (which would necessitate some type of “comparison section” that was comparing a measured current value to a reference value to determine there is a variation in the current).  Finally, this paragraph describes how the system detects the occurrence of an abnormality based on the detected variations in the current (see Paragraphs 38-48, more specifically Paragraphs 45-48).  This is evidenced by Tsubokawa, see Paragraphs 48, 59 & 66.  This is also supported by Ohkubo, who is also directed to a system for determining an abnormal operating condition by comparing a reference waveform to a measured waveform (see Abstract), where the system has a determination section for determining if an abnormality has occurred based on the comparison of the waveforms (see Paragraph 98)); and
a notification section to automatically output an indicia of abnormality based on a determination of the determination section (Paragraphs 6 & 46; Kobayashi how upon the detection of an abnormality, the system issues an alarm when the information of the drive state of the vacuum pump exceeds or deviates from the range of each data preset.).  
While Kobayashi does describe in Paragraph 46 how their system is able to detect when the value indicating information of the drive state of the vacuum pump “deviates from the range of each data preset”, Kobayashi is silent regarding: an acquisition section configured to acquire a physical amount representing an operation state of the vacuum pump over a first period of time to set a reference waveform of the physical amount and over a second period of time later than the first period of time to set an actual measurement waveform of the physical amount; 
a comparison section configured to compare the actual measurement waveform of the physical amount with a reference waveform of the physical amount.
	determine a degree of coincidence between the actual measurement waveform and the reference waveform; wherein
in a case where both waveforms are taken as the same waveform or similar waveforms, the determination section determines that there is no abnormality, and
in a case where both waveforms are not taken as the same waveform or similar waveforms, the determination section determines there is the abnormality.
However, Ohkubo teaches a system for comparing a reference waveform and a target waveform to calculate a dissimilarity degree between the two waveforms to determine if an abnormality in the target waveform has been detected (see Abstract), the system (101) comprising: 
an acquisition section configured to acquire a physical amount representing an operation state (Paragraph 62; This describes how a sensor detects the operating state of the monitoring target device and transmits the data to a waveform analysis device) over a first period of time to set a reference waveform of the physical amount (Paragraph 56; This paragraph describes how the reference waveform is formed by sequential data such as a current value, which would be considered a “physical amount” by the applicants own admission on Page 9 - Lines 11-14, where this reference waveform is generated into a correction waveform based on a ratio of the time difference between the correspondence event point and the correspondence singular point and a time difference between the singular point and the event point (see Paragraph 96)) and over a second period of time later than the first period of time (Paragraph 56; Ohkubo describes how the reference waveform is set “in advance when the monitoring target device 105 is normally operating”, which would have the actual measurements taking place later than the period of time the reference waveform was set) to set an actual measurement waveform of the physical amount (Paragraph 54); 
a comparison section (210) configured to compare the actual measurement waveform of the physical amount with a reference waveform of the physical amount (Paragraph 94) and determine a degree of coincidence between the actual measurement waveform and the reference waveform (Paragraphs 94 & 97; The dissimilarity degree calculation unit (2101) of Ohkubo would be determining the degree of coincidence between the two waveforms); 
a determination section (2102) configured to determine an abnormality due to an increase in a load of the vacuum pump based on the degree of coincidence determined by the comparison section (Paragraph 98); and
a notification section (2103) to automatically output an indicia of abnormality based on a determination of the determination section (Paragraph 329) wherein
in a case where both waveforms are taken as the same waveform or similar waveforms, the determination section determines that there is no abnormality, and
in a case where both waveforms are not taken as the same waveform or similar waveforms, the determination section determines there is the abnormality (Paragraph 94-98; Ohkubo describes in Paragraph 94 how their waveform analysis unit (210) detects an abnormality of the target waveform based on a comparison of the reference waveform and the target waveform.  compares the actual measurement waveform with a reference waveform, where the determination unit determines whether the target waveform has an abnormality based on the calculated dissimilarity degree between the two waveforms.  This is describing how when both waveforms are found to be the same or similar (i.e. there is a low calculated dissimilarity degree between the two waveforms) the assembly is determined as operating normally.  If both waveforms are found to be NOT the same or similar (i.e. there is a high calculated dissimilarity degree between the two waveforms) the assembly is determined as operating abnormally).  
PLEASE NOTE, the proposed modification being made is to modify the pump monitoring system of Kobayashi (which has a controller that is constantly monitoring the current of the motor (as described in Paragraph 6) and comparing that constantly detected value to some predetermined threshold values (as described in Paragraph 28)) such that the system was instead designed to create a reference waveform (when the device is operating normally) which is then compared to a measured waveform to calculate a degree of coincidence between the waveforms to detect the presence of an abnormality (as taught by Ohkubo). 
It is known that a common problem with condition monitoring is that the running conditions of machines are constantly changing & consequently the measurement value of a condition indicator changes as well.  This makes it difficult to set appropriate alarm thresholds and increases the risk of false alarms (as evidenced by Larsson in Paragraph 2).  So having the controller monitor the operating conditions over predefined time periods would allow the system to obtain a more accurate representation of the operation of the apparatus and avoid/limit false alarms.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump monitoring system of Kobayashi such that the system was monitoring periodic sample waveforms of the current to be compared to a reference waveform, as taught by Ohkubo.  This modification would provide the benefit of limiting false alarms due to the constantly changing operating conditions of the pump during continuous operation (as evidenced by Larsson).
Regarding Claim 2, Kobayashi in view of Ohkubo teaches the invention as disclosed above in Claim 1, wherein Kobayashi as modified by Ohkubo further teaches:  wherein the comparison section compares the reference waveform selected for each process with the actual measurement waveform (Kobayashi: Paragraphs 6 & 40; Kobayashi teaches how the electric current is being constantly monitored to detect any abnormal variation.  So this would have the comparison section comparing the reference value for “each process” to some predetermined threshold/range.  Kobayahsi was modified by Ohkubo to have the values be periodic waveforms, as opposed to being a constantly detected value.).  
Regarding Claim 3, Kobayashi in view of Ohkubo teaches the invention as disclosed above in Claim 1, wherein Kobayashi as modified by Ohkubo further teaches:  wherein the reference waveform is acquired based on a signal waveform of the physical amount within a predetermined period after the vacuum pump has been started (Please note that the claim does not provide any description or limitations for what is considered to be a “predetermined period”, so this can be given the broadest reasonable interpretation which is that any period of time could be interpreted as a “predetermined period”.  Kobayashi (as modified by Ohkubo), has a system that monitors the operating current of the motor over predefined time periods and to create time waveforms containing a series of data points to more accurately monitor the operation of the pump & limit false alarms (as evidenced by Larsson in Paragraphs 2 & 5), where these predefined time periods would be performed within some period of time after the motor had started).  
Regarding Claim 4, Kobayashi in view of Ohkubo teaches the invention as disclosed above in Claim 1, wherein Kobayashi as modified by Ohkubo further teaches:  wherein the comparison section calculates, for each of the actual measurement waveform and the reference waveform within a duration in which the physical amount is maximum in a single process, an average of the physical amount for the actual measurement waveform and the reference waveform, and computes a difference between the actual measurement waveform & the reference waveform (Kobayashi: Paragraphs 6 & 40; Kobayashi teaches how the electric current of the motor is being constantly monitored to detect any abnormal variation by comparing the difference between the actual detected measurement to some reference threshold/range.  Kobayashi was modified by Ohkubo in view of Claim 1 to have the current monitored over defined time periods.  Because a measurement waveform will include a minimum amount value and a maximum amount value within all the measured values, all those values will be averaged out to come up with a nominal value that will be compared to the nominal value of the reference waveform which will also be an average of all the measurements.). 
Regarding Claim 5, Kobayashi in view of Ohkubo teaches the invention as disclosed above in Claim 1, wherein Kobayashi (as modified in view of Claim 1) teaches:  wherein a signal waveform of the physical amount obtained when an identical process is continuously performed for multiple processing targets is defined as a unit waveform, 
each of the reference waveform and the actual measurement waveform includes multiple unit waveforms repeated within a predetermined period, and 
the comparison section compares the reference waveform and the actual measurement waveform each including the multiple unit waveforms (The applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Kobayashi (as modified in view of Claim 1) discloses all the structural limitations of the claimed invention, including having a control circuit that is capable of monitoring the amount of current consumed by a motor over a predetermined length of time in the form of a signal waveform, comparing the detected actual measurement waveform to some reference waveform, and determining the degree of coincidence between the actual measurement waveform to the reference waveform.  Thus, the proposed combination is structurally capable of having each reference waveform & actual measurement waveform include multiple unit waveforms repeated within a predetermined period (This would be dependent on the length of time that the current is being monitored and how long each process takes.  For example, if the system is monitoring the current consumed by the motor for 30 seconds, and each process performed by the motor takes only 10 seconds, then the 30 second signal waveform would include multiple unit waveforms repeated within that predetermined period of time).  This is evidenced by Tsubokawa who teaches how motor current values vary depending on the process being performed by the motor (see Figure 3), where the motor current values in steps A-C (which represent different motor processes) are repeatedly performed (Paragraph 52) and these repeated processes are recorded as a single waveform).
Regarding Claim 6, Kobayashi in view of Ohkubo teaches the invention as disclosed above in Claim 1, wherein Kobayashi further teaches:  wherein the physical amount is a current value of a motor configured to rotatably drive a rotor of the vacuum pump (see Paragraphs 6 & 40).  

Response to Arguments
The applicant’s arguments entered on February 25, 2022 have been fully considered.
The examiner agrees with the applicant’s arguments that the proposed amendments would overcome the 35 USC 112 rejection as set forth in the previous office action.    
The applicant has argued that Claim 1 has been amended to emphasize that “the acquisition section allows the vacuum pump to reach an operation state before setting a reference waveform and setting an actual measurement wave form thereafter, which removes a separate step of only setting the reference waveform”.  However, the examiner holds that this isn’t sufficient to overcome the previously cited prior art.  This is because the neither the claims nor specification specifically outline what is considered to be “an operation state of the vacuum pump”.  
So given the broadest reasonable interpretation of the claim, the examiner would hold that since Kobayashi describes in Paragraph 28 how their vacuum pump assembly is monitoring the electric current value of the vacuum pump, this would qualify as an “operation state of the vacuum pump” (the state of operation where electric current is being supplied to the motor of the vacuum pump) AND controller of Kobayashi would be performing the step of “acquire a physical amount representing the operation state of the vacuum pump” after the operation state had been reached.
The applicant has also argued that Ohkubo “compares a correction waveform to a target waveform” (where the claim requires the comparison to be between a reference waveform to a target waveform), the system “determines whether an abnormality exists based on a degree of dissimilarity” (as opposed to a degree of similarity) & “sets a reference waveform in advance, such as, for example, having a system administrator set the reference waveform via an input/output device” (as opposed to having the reference waveform set “after an operation state has been reached”).
The examiner respectfully disagrees that Ohkubo would not read on the amended claims.
First, based on the description of Ohkubo in Paragraphs 94-97, the “correction waveform” IS the reference waveform.  Ohkubo describes in Paragraph 94 how “The waveform analysis unit 210 detects abnormality of the target waveform based on the reference waveform and the target waveform”.  Ohkubo then continues to go into more detail in Paragraph 95 specifying how the unit “calculates a dissimilarity degree between the generated correction waveform and the newly acquired target waveform”, where the correction waveform is described as being a correction of the reference waveform “based on the acquired event point of the reference waveform, the extracted singular point of the reference waveform, the acquired the correspondence event point of the target waveform, and the detected the correspondence singular point of the target waveform”.  The correction waveform is also described as being formed “based on a ratio of a time difference between the correspondence event point and the correspondence singular point and a time difference between the singular point and the event point” (see Paragraph 96).  This also means that this correction waveform is being set AFTER the operation state of the vacuum pump has been reached because the correction waveform is being set AFTER a period of time has passed from the correspondence event point and the correspondence singular point & between the singular point and the event point.  So the examiner holds that Ohkubo describes in Paragraphs 94-96 how the reference waveform used in the determination of if there is an abnormality (which is the “correction waveform”, as described in Paragraphs 94-97) is set AFTER an operation state of the vacuum pump has been reached.
With respect to the argument that Ohkubo is determining a degree of dissimilarity (vs a degree of similarity as required by the claim), the examiner holds that Ohkubo would still teach this because the “degree of dissimilarity” would also be determining the degree of “similarity” in that they are opposites of each other.  So if there is a very low “degree of dissimilarity” between the two waveforms, then that would inherently mean that there is a very high “degree of similarity”, and vice-versa.  FURTHERMORE, Ohkubo describes in Paragraph 170 how the waveform analysis unit 210 determines that the target waveform is abnormal “when the calculated abnormality degree is equal to or larger than the predetermined threshold”.  This is describing how there is some value for the difference between the two waveforms that when the value is under that threshold, the two waveforms are considered to be similar enough that there is no abnormality.  
For these reasons, the applicant’s arguments were not found to be persuasive.
The applicant had also argued that Claims 2-6 would be patentable by virtue of their dependency on Claim 1.  However, the examiner disagrees that Claims 2-6 would be patentable because Claim 1 is not patentable over the cited references.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746